NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YONG JIANG,                                     No.    17-70738

                Petitioner,                     Agency No. A089-892-103

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 8, 2021**
                                 Pasadena, California

Before: GRABER and OWENS, Circuit Judges, and ZOUHARY,*** District
Judge.

      Petitioner Yong Jiang timely seeks review of the Board of Immigration

Appeals’ ("BIA") dismissal of his appeal from an immigration judge’s ("IJ") order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
of removal. Petitioner, a citizen of China and convert to Christianity, claims

religious persecution.

       The BIA upheld the IJ’s findings that Petitioner and his family members

who testified were not credible, and that the medical records were unreliable.

Reviewing the totality of the circumstances and not just a single factor, Alam v.

Garland, No. 19-72744, 2021 WL 4075331, at *4–5 (9th Cir. Sept. 8, 2021) (en

banc), we conclude that substantial evidence supports the adverse credibility

determinations.

       For example, Petitioner’s sister testified that Petitioner and her mother

learned within a month about her 2002 arrest for participating in Christian

activities and that her mother was worried sick. But both Petitioner and his mother

testified that they first learned about the arrest, if at all, many years later.

Petitioner also testified inconsistently about whether his sister and brother-in-law

told him about their conversation with his wife when they visited her in China.

Additionally, Petitioner’s many nonresponsive answers, delays in responding, and

"jetting" back and forth of the eyes support the agency’s finding that Petitioner was

not credible.

       The agency correctly determined that, without credible testimony, Petitioner

failed to meet his burden of demonstrating eligibility for asylum and withholding.

       Petition DENIED.


                                             2